Citation Nr: 1730531	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2013 for the grant of service-connected tinnitus.  

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.  

3.  Entitlement to an initial rating greater than 10 percent initial rating for tinnitus.  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to July 1958.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2013, the Veteran was awarded a noncompensable rating for a bilateral hearing loss disability.  In March 2014, the RO awarded 10 percent for bilateral tinnitus, effective September 30, 2013, and kept the bilateral hearing loss disability at a noncompensable rating.  In September 2014, the Veteran filed a timely notice of disagreement (NOD).  

In October 2014, the Veteran requested a hearing with a Decision Review Officer (DRO) in San Juan, his regional office.  38 C.F.R. § 3.103 (c)(1).  The Veteran's representative subsequently provided a statement that the Veteran withdrew his request for the DRO hearing.  

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO in its May 2013 rating decision denied TDIU.  Hence, the TDIU claim has been raised by the record.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced aged.  38 C.F.R. § 20.900(c)(2016); 38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age.).  

The issue of entitlement to an effective date earlier than September 30, 2013 for the grant of service-connected tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bilateral sensorineural hearing loss was not manifested by worse than a Level I hearing loss in both ears.  

2.  The current 10 percent rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.  

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  The claim for an increased rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.87, Diagnostic Code 6260 (2016).  

3.  A TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by November 2011 and March 2014 letters.  38 U.S.C.A.§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that the AOJ sent the Veteran a "38 U.S.C. § 5103 Notice Response" letter dated in January 2016.  In February 2016, the Veteran submitted the document and indicated that he would provide further information or evidence to VA in support of his claim within 30 days and no additional evidence was received.  

The Board finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence were obtained, including lay statements, and have been associated with the record.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The record suggests that the Veteran receives Social Security disability benefits. VA's duty to assist includes a duty to obtain relevant SSA records.  Relevant records are defined as "those records that relate to the injury for which the veteran is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claims are being denied because his bilateral hearing loss and his tinnitus, do not meet the criteria for an increased rating under the VA's Schedule for Rating Disabilities.  As there is no indication that the SSA records provide information regarding the severity of the Veteran's tinnitus and bilateral hearing loss during the appeal period, the Board finds that they are not relevant to the claim.  

The Veteran was provided with VA examinations in September 2012 and March 2014.  As discussed in more detail below, the VA examinations include a review of the Veteran's post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  Combined together, the examinations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

II.  Increased Rating  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2016).  

If the Veteran is deemed to have an exceptional pattern of hearing impairment, Table VIA may be used when an examiner certifies that use of the speech discrimination test is not appropriate.  38 C.F.R. § 4.86 (2016).  Here, none of the VA examiners who conducted the Veteran's audiology examinations has concluded that the Veteran's speech discrimination testing was inappropriate.  Therefore, the use of Table VIA is not warranted and the Roman numeral value in this case is determined by using Table VI and Table VII. 38 C.F.R. § 4.86 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

A.  Bilateral Sensorineural Hearing Loss  


The Veteran underwent a second VA audiology examination in September 2012. His puretone thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
50
LEFT
15
20
50
60
60

The average puretone threshold was 39 in the right ear and 48 in the left ear. Maryland CNC word recognition was 100 percent in the right ear and 92 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran reported that has difficulty with conversations at a distance and understanding conversation or television if there is background noise.  

Applying the results of the September 2012 examination to the pertinent tables in the rating schedule show that the Veteran had Level I hearing loss in both ears, which results in a noncompensable rating.  38 C.F.R. § 4.85 (2016); Diagnostic Code 6100 (2016).  

In February 2013, the Veteran underwent an audiology assessment.  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
60
60
LEFT
25
25
60
65
70

The average puretone threshold was 46 in the right ear and 55 in the left ear.  The Maryland CNC word recognition was reported as 92 percent in the right ear and 92 percent in the left ear.  Based on those results and the utilization of Table VI, the Veteran demonstrated Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying Level I for the right ear and Level I for the left ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The Veteran's VA examination in March 2014 shows the puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
60
LEFT
25
30
60
65
70

The average puretone threshold was 49 in the right ear and 56 in the left ear.  The Maryland CNC word recognition was reported as 92 percent in the right ear and 92 percent in the left ear.  Based on those results and the utilization of Table VI, the Veteran demonstrated Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying Level I for the right ear and Level I for the left ear, under Table VII, results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); Martinak, 1 Vet. App. 447 (2007).  Specifically, the Veteran reported that he needed powerful hearing aids to be able to communicate with others.  He also indicated that if there was too much noise, he does not understand what was being said, even with wearing the hearing aids.  

The results from the September 2012 and March 2014 VA examinations and the February 2013 VA audiological assessment show that the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  Further, outpatient VA records dated in February 2013, October 2015 and February 2016 indicate that the Veteran's hearing loss has been stable, with no amplification.  

The Board finds that the Veteran is competent to report symptoms, such as difficulty understanding speech.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess and falls outside the realm of common knowledge of a lay person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's contention that he has difficulty hearing conversations, especially at a distance even with wearing the hearing aids, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA's rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

Based on the evidence of record, the Veteran's bilateral hearing disability is not shown to have been worse than Level I in both ears, for the entire period on appeal.  These results fall within the schedular criteria for a noncompensable rating.  As a result, a staged rating is not warranted.  

For the foregoing reasons, an initial compensable rating is not warranted for the Veteran's hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  Therefore, an initial compensable rating for bilateral sensorineural hearing loss is denied.  


B.  Tinnitus  

The Veteran argues that he is entitled to an initial rating in excess of 10 percent for his service-connected bilateral tinnitus.  Currently, his bilateral tinnitus is evaluated at 10 percent under Diagnostic Code 6260, which assigns a maximum 10 percent for a single evaluation of "recurrent" tinnitus.  38 C.F.R. § 4.87(2016), Diagnostic Code 6260.  A single rating of 10 percent is assigned regardless of whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87 (2016), Diagnostic Code 6260, Note (2); see also Smith v. Nicholson, 451 F.3d 1344 (2006) (upholding the interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of where perceived).  

The Veteran contends that his bilateral tinnitus is worse than currently rated.  However, the Veteran is already in receipt of the maximum allowable rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); see also Smith, 451 F.3d 1344 (2006).  Accordingly, there is no legal basis upon which to award a higher rating or separate schedular ratings for each ear.  Therefore, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


III.  Total Disability Rating Based on Individual Unemployability (TDIU)  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b)(2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  Here, the percentage criteria for consideration of a TDIU are not met.  The Veteran's combined ratings for his service-connected disabilities of bilateral hearing loss and tinnitus do not amount to the percentage needed to qualify for a grant of TDIU.  

The Board notes that the ultimate responsibility for a TDIU determination is a factual question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Here, while the Veteran is service-connected for the aforementioned disabilities, the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Therefore entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not warranted on a schedular basis and remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); 


ORDER 

Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus is denied.  

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.  

Entitlement to a total rating based upon individual unemployability (TDIU) is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

A March 2014 rating decision granted service connection for bilateral tinnitus and assigned an initial 10 percent rating, effective September 30, 2013.  The Veteran contends in his September 2014 NOD and in his Form 9, dated in February 2015, that at the time of filing his claim in September 2011 for bilateral hearing loss, he had hearing loss and sounds in his ears.  He however, did not know the medical terminology for such conditions as tinnitus.  As a result, he should be entitled to the earlier effective date of September 2011 for the grant of service connected tinnitus.  The RO however, did not address the earlier effective date of the grant for tinnitus in its February 2015 statement of the case.  The AOJ has not considered the Veteran's challenge to the effective date established on its merits.  Therefore, a remand is warranted for the AOJ to address the issue of an effective date earlier than September 30, 2013, for the grant of service connection for tinnitus on its merits.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of entitlement to an effective date earlier than September 30, 2013 for the grant of service connection for tinnitus.  

If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an appropriate period of time for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


